Title: From David Humphreys to William Heath, 8 May 1781
From: Humphreys, David
To: Heath, William


                        

                            Dear SirHead Quarters New Windsor May 8th 1781
                        
                        His Excellency (who has just rode out with Colonel Menonville first Deputy Adjutant General of the French
                            Army) desired me to inform you, that he will be at West Point tomorrow Morng if the weather is fair:
                            that he must return before dinner, and will expect the pleasure of your company up the river, if your health, &
                            occasions will permit. I have the honor to be With perfect respect Dear Sir Your Most Obedient Humble Servant
                        
                            D. Humphrys
                        
                    